                  Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 1 of 26



 1
     PAUL ALAN LEVY
 2   (pro hac vice to be sought)
     PUBLIC CITIZEN LITIGATION GROUP
 3   1600 20th Street NW
     Washington, D.C. 20009
 4   Telephone: (202) 588-7725
     plevy@citizen.org
 5
     PHILLIP R. MALONE
 6   California Bar No. 163969
     JUELSGAARD INTELLECTUAL PROPERTY
 7    AND INNOVATION CLINIC
     Mills Legal Clinic at Stanford Law School
 8   Crown Quadrangle, 559 Nathan Abbott Way
     Stanford, California 94305-8610
 9   Telephone: (650) 724-1900
     Facsimile: (650) 725-0253
10   pmalone@stanford.edu

11   Attorneys for Plaintiff Erik Anderson

12                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
13                                         San Francisco Division

14   ERIK ANDERSON,                                          )
                                                             )
15                           Plaintiff,                      )       Civil Action No. 19-
                                                             )
16           v.                                              )       COMPLAINT FOR
                                                             )       DECLARATORY RELIEF
17   STEVEN HIRSCH and MARK SELIGER,                         )
                                                             )
18                           Defendants.                     )

19   NATURE OF THE ACTION

20           1. This action for declaratory relief is brought against defendants Steven Hirsch and Mark Seliger.

21   Both are photographers who have taken photographs of Hollywood personalities, among other subjects.

22           2. Plaintiff Erik Anderson owns a web site at AwardsWatch.com, which carries his own original

23   content, as well as material written by others, about films and award competitions. The site includes a forum

24   in which members of the public discuss these subjects. The forum contains millions of posts, some of which

25   are accompanied by images. Several hundred new posts appear daily.

26           3. In 2016, 2017 and 2019, users of the AwardsWatch.com forum responded to ongoing discussions

27   by posting comments that included deeplinks to photographs taken by defendants. Anderson was not aware

28   of these postings, or of the fact that they included deeplinks, or of any allegations that there were infringing


                                                           -1-                         Complaint for Declaratory Relief
                 Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 2 of 26



 1   posts on the forum, until he received complaints from defendants in 2019. Although Anderson did not think

 2   he had done anything wrong, he promptly removed the posts in the hope of avoiding litigation.

 3          4. In April and May, 2019, counsel for defendants sent Anderson demand letters accusing him of

 4   copyright infringement, threatening to sue him for such infringement, and demanding that he pay thousands

 5   of dollars to avoid having such lawsuits filed.

 6          5. When Anderson did not pay any money, defendants’ law firm sent repeated demands, by emails

 7   and telephone, threatening suit unless payment was made.

 8          6.    Anderson now asks the Court for a judgment declaring that he is not liable for copyright

 9   infringement.

10   PARTIES

11          7. Plaintiff Erik Anderson lives in Healdsburg, California. He is the owner of the web site

12   AwardsWatch.com.

13          8. Defendant Steven Hirsch is a photographer who lives in New York City.

14          9. Defendant Mark Seliger is a photographer who lives in New York City.

15   JURISDICTION AND VENUE

16          10. A definite, substantial and concrete controversy exists within this Court’s jurisdiction between

17   the parties concerning plaintiff’s and defendants’ rights under the United States Copyright Act of 1976, 17

18   U.S.C. § 101 et seq. Defendants, through counsel, have expressed an intention to commence litigation

19   against plaintiff over plaintiff’s alleged infringement of the copyrights.

20          11. This action for a declaratory judgment arises under the Copyright Act and the Declaratory

21   Judgment Act, 28 U.S.C. §§ 2201 and 2202. This Court has original jurisdiction over the subject matter of

22   this action pursuant to 28 U.S.C. §§ 1331 and 1338.

23          12. This Court has personal jurisdiction over the defendants because their counsel sent on their

24   behalf a series of demand letters, emails and telephone calls threatening plaintiff with personal liability for

25   copyright infringement to plaintiff at his home in Healdsburg, California, because they used a California

26   lawyer to send the demand letters and other communications to plaintiff, threatening to sue him for copyright

27   infringement, and because they demanded that plaintiff enter into settlement agreements that contained a

28   California forum-selection clause and California choice-of-law provision.


                                                          -2-                         Complaint for Declaratory Relief
                 Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 3 of 26



 1          13. Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of the events

 2   giving rise to the cause of action—namely, the receipt of defendants’ demand letters and other threats of

 3   litigation, as well as what defendants contend to be infringing acts, the maintenance of a forum on which

 4   allegedly infringing deeplinks were posted—occurred in this district.

 5   FACTUAL BACKGROUND

 6          14. In 2013, Plaintiff Erik Anderson created his web site, AwardsWatch, as an entertainment web

 7   site with movie, television, music and theater news, reviews and awards predictions. Anderson received no

 8   revenue from the web site until 2018. Although the site welcomes advertising, its expenses still exceed its

 9   revenues.

10          15. Readers of the web site can post comments on individual articles, but the site also includes a

11   forum as a community area to discuss these topics apart from the comments section of the main site. The

12   forum is located at https://awardswatch.com/forums/. The discussion forum is organized into many separate

13   threads, each of which contains multiple posts by users of the forum. At the close of August 2019, there were

14   nearly 16,000 separate discussion threads on the forum, comprised of nearly two million individual posts,

15   from more than 8000 users. Between 500 and 700 posts are added daily. There is no advertising on the

16   forum, and it produces no revenue.

17          16. In 2016, a discussion began on the forum about a planned television series based on the novel

18   American Gods. A user of the forum posted a comment that included a hyperlink to a photograph of Gillian

19   Anderson dressed as Lucy Ricardo, taken by defendant Mark Seliger, which appeared in a magazine. The

20   hyperlink was a deeplink to the photograph as it appeared on Pinterest. A deeplink is a hyperlink to another

21   web site, not affiliated with AwardsWatch or its forum, where defendants’ photographs are displayed. The

22   link allows viewers of the forum to see the photograph within the forum by “pulling” the image directly from

23   the non-AwardsWatch server where it is hosted so that it is displayed to the viewers’ personal devices. The

24   embedded hyperlink, posted in 2016, allowed viewers of the discussion to see the photograph on their own

25   personal devices, though the photograph was not hosted on the AwardsWatch forum web site itself.

26          17. In 2017, a separate discussion began on the forum about the HBO series Big Little Lies. A user

27   of the forum posted a comment that included a hyperlink to a photograph of some of the series’ cast taken

28   by defendant Mark Seliger. The hyperlink was a deeplink to the photograph as it appeared on Imgur. The


                                                         -3-                         Complaint for Declaratory Relief
               Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 4 of 26



 1   embedded hyperlink, posted in 2017, allowed viewers of the discussion to see the photograph on their own

 2   personal devices, though the photograph was not hosted on the AwardsWatch forum web site itself.

 3          18. In 2019, a separate discussion began about predictions for the Academy Award for Best Picture.

 4   A user of the forum posted a comment that included a hyperlink to a photograph taken by defendant Steven

 5   Hirsch. The hyperlink was a deeplink to the photograph of Harvey Weinstein as it appeared on the web site

 6   The Wrap. The embedded hyperlink allowed viewers of the discussion to see the photograph on their own

 7   personal devices, though the photograph was not hosted on the AwardsWatch forum web site itself.

 8          19. No copy of the defendants’ photographs in question was ever posted or maintained on the server

 9   for AwardsWatch or AwardsWatch Forums.

10          20. Plaintiff did not post any of these links, and he was unaware of the links on the forum posts until

11   defendants’ counsel wrote to him in April and May, 2019.

12          21. Plaintiff did not encourage the placement of the hyperlinks to the Seliger and Hirsch photographs

13   in the discussion threads, and he has derived no financial benefit from the hyperlinks or the postings in

14   which they were included.

15   DEFENDANTS’ ACTS COMPRISING ACTUAL CONTROVERSY

16          22.    Attorney Mathew Higbee sent a letter dated April 4, 2019, to Anderson at his home in

17   Healdsburg, California, claiming that Anderson was infringing the copyrights of defendant Mark Seliger

18   because deeplinks to photographs taken by Seliger had been identified in the forum discussions of Big Little

19   Lies and American Gods on the AwardsWatch web site, and demanding payment of $17,000. The letter did

20   not specify any license fee that defendant Seliger typically charges for the photographs or his other works.

21   The letter is attached as Exhibit A.

22          23. The letter demanded that Anderson contact Mr. Higbee’s firm in California to negotiate an

23   alternative settlement, and warned that unless Anderson “cooperat[ed]” by either paying the demanded

24   amount or putting forward a counteroffer, “our only option is to litigate the matter, which we frequenlty [sic]

25   do, so please do not make the mistake of ignoring this.” The letter further warned that in the event of

26   litigation, Seliger “will ask for the maximum justifiable damages,” that “the demand amount will likely

27   quadruple or more,” and that Anderson “will likely also have to pay attorneys fees.”

28          24. Accompanying the April 4 letter was a draft settlement agreement that included a California


                                                          -4-                         Complaint for Declaratory Relief
               Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 5 of 26



 1   forum selection clause and a California choice-of-law provision. This settlement agreement is attached as

 2   Exhibit B.

 3          25. Attorney Mathew Higbee sent a letter dated May 1, 2019, to Anderson at his home in

 4   Healdsburg, California, claiming that Anderson was infringing the copyright of defendant Steven Hirsch

 5   because a deeplink to a photograph of Harvey Weinstein had been identified in the forum discussion about

 6   possible Best Picture nominees, and demanding payment of $6,750. The letter did not specify any license

 7   fee that defendant Hirsch typically charges for the photograph or his other works. This letter is attached as

 8   Exhibit C.

 9          26. The May 1 letter demanded that Anderson contact Mr. Higbee’s firm in California to negotiate

10   an alternative settlement, and warned that unless Anderson “cooperat[ed]” by either paying the demanded

11   amount or putting forward a counteroffer, “our only option is to litigate the matter, which we frequenlty [sic]

12   do, so please do not make the mistake of ignoring this.” The letter further warned that in the event of

13   litigation, defendant “will ask for the maximum justifiable damages,” that “the demand amount will likely

14   quadruple or more,” and that plaintiff “will likely also have to pay attorneys fees.”

15          27. A member of the staff of the Higbee law firm sent an email dated April 22, 2019, to Anderson

16   in California, received at his home in Healdsburg, insisting that he comply with a demand letter dated April

17   15, 2019, and directing him to a web site where he could make payment. Anderson, however, has never

18   received any letter from the Higbee firm dated April 15. The email did not mention any specific copyright

19   holder, and it refers to plaintiff not by name but as “{infringer_company_name}.” However, the Higbee

20   firm file number mentioned in the email matches the file number on the May 1, 2019 letter on behalf of

21   Steven Hirsch, and when Anderson visited the Higbee firm web site using the login instructions provided

22   in the April 22 email, he reached a web page devoted to defendant Hirsch’s claim of copyright infringement

23   based on the Harvey Weinstein photograph. The April 22 email is attached as Exhibit D.

24          28. The settlement agreement on the Higbee web site identified in paragraph 27, which was accessed

25   by clicking on the link and following the instructions in the April 22 email described in paragraph 27,

26   identified Steven Hirsch as the copyright holder and included both a California forum-selection clause and

27   a California choice-of-law provision. A copy of the settlement agreement is attached as Exhibit E.

28          29. After receiving the various demands described above, Anderson asked the forum moderators


                                                          -5-                         Complaint for Declaratory Relief
               Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 6 of 26



 1   to remove both the forum posts containing the deeplinks, as well as any other posts quoting the removed

 2   posts from the each of the discussions (described in paragraphs 16, 17, and 18).

 3          30. Even though the posts had been removed, employees of the Higbee law firm sent several emails

 4   to Anderson in California, received at his home in Healdsburg, demanding payment and threatening to refer

 5   the matter to the firm’s litigation team. Employees of the Higbee firm also called him several times on his

 6   California cellphone and left voicemail messages, which he received at his home in Healdsburg, California,

 7   containing similar warnings and threats of litigation.

 8          31. By emails dated May 30 and June 11, 2019, directed to Anderson in California, received at his

 9   home in Healdsburg, California, employees of the Higbee firm sent Anderson draft federal court complaints,

10   on behalf of defendant Hirsch claiming infringement of the Harvey Weinstein photograph, and on behalf

11   of defendant Seliger claiming infringement of the Little Big Lies cast photograph. Each complaint accused

12   Anderson of copyright infringement and sought up to $150,000 in damages as well as attorney fees. Despite

13   the fact that Anderson had already removed from the forum the deeplinks to defendants’ photographs, the

14   draft complaints sought broad injunctive relief against infringement of the copyright in any of defendants’

15   works. To date, no such lawsuits have yet been filed.

16          32. Defendants have not withdrawn their threat to sue for copyright infringement.

17          33. Anderson believes that deeplinks that a forum user posts to the discussion site do not violate

18   defendants’ copyright, and in any case would not constitute infringement for which plaintiff would be legally

19   responsible. Anderson desires to restore the deeplinks in the forum posts, but he cannot do so as a result of

20   defendants’ pending threats of litigation and of substantial damages and attorney fees.

21          34. On information and belief, the Higbee firm uses image search software to scour the Internet for

22   photographs taken by its various clients, seeking to identify targets for demand letters. Anderson does not

23   know and has no way of knowing whether any of the millions of user posts to the AwardsWatch forum

24   contain links to any of defendants’ photographs. Despite the fact that Anderson believes that the deeplinks

25   that forum users include in posts to the discussion forum do not constitute copyright infringement, and that

26   he is not liable for copyright infringement based on material posted by forum users, to protect himself

27   against further such claims and threatened litigation from the Higbee firm on behalf of defendants and the

28   firm’s other clients, plaintiff has closed the AwardsWatch forum to new users, has barred non-users of the


                                                          -6-                        Complaint for Declaratory Relief
               Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 7 of 26



 1   forum from viewing the forum, and has disabled the posting of deeplinks to the forum.

 2   CAUSE OF ACTION

 3          35. A justiciable and actual controversy exists by way of defendants’ credible threat of immediate

 4   litigation seeking damages from the plaintiff.

 5          36. Plaintiff is entitled to declaratory judgment that he is not infringing, has not infringed, and is not

 6   liable for infringing any valid copyright owned by defendants based on the posting on the discussion forum

 7   by forum users of deeplinks to defendants’ photographs.

 8   PRAYER FOR RELIEF

 9   WHEREFORE, plaintiff prays for relief against defendants as follows:

10          A. Declare that the posting to plaintiff’s discussion forum (or restoration thereof) of deeplinks to

11   other web sites where defendants’ photographs are displayed, which hyperlinks enable users of the

12   discussion forum to view the photographs, was not and would not be copyright infringement;

13          B. Declare that the forum users’ posting (or the restoration thereof) of deeplinks to other web sites

14   where defendants’ photographs are displayed was not infringement for which plaintiff is legally liable in the

15   absence of plaintiff’s volitional acts or direct financial benefit from the alleged infringement;

16          C. Award plaintiff’s costs and attorney’s fees against defendants as allowed by law; and

17          D. Grant such other or further relief as allowed by law and the Court deems appropriate.

18   DATED: September 6, 2019                       PUBLIC CITIZEN LITIGATION GROUP
                                                    1600 20th Street NW
19                                                  Washington, D.C. 20009

20                                                  By:      /s/ Paul Alan Levy
                                                            (pro hac vice to be sought)
21                                                          Telephone: (202) 588-7725
                                                            plevy@citizen.org
22
                                                    JUELSGAARD INTELLECTUAL PROPERTY AND
23                                                  INNOVATION CLINIC
                                                    Mills Legal Clinic at Stanford Law School
24                                                  Crown Quadrangle, 559 Nathan Abbott Way
                                                    Stanford, California 94305-8610
25
                                                    By:      /s/ Phillip R. Malone
26                                                          California Bar No. 163969
                                                            Telephone: (650) 724-1900
27                                                          Facsimile: (650) 725-0253
                                                            pmalone@stanford.edu
28


                                                           -7-                          Complaint for Declaratory Relief
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 8 of 26




           EXHIBIT A
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 9 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 10 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 11 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 12 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 13 of 26




           EXHIBIT B
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 14 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 15 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 16 of 26




           EXHIBIT C
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 17 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 18 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 19 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 20 of 26




           EXHIBIT D
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 21 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 22 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 23 of 26




           EXHIBIT E
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 24 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 25 of 26
Case 5:19-cv-05630-EJD Document 1 Filed 09/06/19 Page 26 of 26
